 DEC(ISIONS OF NATIONAI. IABOR RELATIONS BOARDKennickell Printing Company and 'lhomas A. Sieat1I. Case IO --A 12904August 8, 1978[)C('ISI()N ANI) ORI)[, RB) Nr IMNIBI RS .11 KINS 'VI RlII'r \NI) I R I l) IOn April 19, 1978, Administrative law JudgeRobert (Cohn issued the attached Decision in thisproceeding. lhereafter Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational lIabor Relations Act, as amended, the Na-tional Labor Relations Board has delegzated its au-thority in this proceeding to a three-memcber panel.The Board has considered the record and the at-tached l)ecision in light of the exceptions and hasdecided to affirm the rulings, findings. and conclu-sions of the Administrative l avw Judge and to adopthis recommended Order as modified herein.IORD)ltRPursuant to Section 10(c) of the National lIaborRelations Act, as amended, the National labor Re-lations Board adopts as its ()rder the recommendedOrder of the Administrative 1 awv Judge, as modifiedbelow, and herebs orders that the Respondent, Ken-nickell Printing ('ompany, Savaninah, (ieorgia, its of-ficers, agents, successors, and assigns. shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(b):i(b) In any other manner interfering with. re-straining, or coercing emploNees in the cxercise oftheir rights guaranteed in Section 7 of the Act."2. Substitute the attached notice for thatt of theAdministrative Lawk Judge.APPENDIXNol I(I To EM1PI.OY lItsPositli) MB ORDER 01 lil-N I ()ON I l\B)OR Rl-i. il)ONS BOARDAn Agenc? of the l'nited States GovernmentAfter a hearing at which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the lawand has ordered us to post this notice and we intendto ahile hb the followingWVi i. I Nsoi interfere with, restrain, or coerceemiployees in the exercise of their right to engagein concerted activities for their mutual aid andprotection. bh discriminating in regard to theirhire, tenure of employment, or any term or con-dition of emploimnent.',I nii i i) in ans other manner interfere*,ith. restrain, or coerce employees in the exer-cise of their right to engage in, or refrain fromengalgviig in, anv or all the activities specified inSection 7 of the Act.Section 7 of the Act gives all emplo\yees theserights:'Io organize themselvesTIo form. join, or help unionsI'o act together for collective bargaining orother mutual aid or protection'Io bargain collectively through representa-tives of their own choosinglo refuse to do anN or all of these things.Wii wnii make whole Thomas A. Sweat II foranyN loss of earnings he may have suffered as aresult (of his unlawsful laNoff on January 21,1977. plus interest.Ki sNil Kt:I PKINIINr( COM)PANYDECISIONSIAIiNI-ENI M IHir CASin par. l(h) of hi, rcctitnrntncd Otdie the: Adrinmrhitlc ai .idreusw, the Tiarroiw ceaise-aniiddesit kiwewiq , -h r .ic I tcl " utilci Illim I, hhbroad tijuniife laq'idtuage, "it a~n~ ,ultir II titner t'hti0 the iimdi iti~dltioun all; prtviIies il k ises IT) ,IulIt Ile Luiti I 5 ~l ' it 2 ,itcit'' 5, .tit 5L thi fit 1here I lie dischtrge ifttl c.Ulfioi,,c 1tti qqntIe II pitetA. ,I1,,Ccd'cutuditN is VPa .u itfii tihm prIt -tie CSlltti tlt , .ife \ ii ciitI t t( -ISrNCCeJ )rdi cr k, "e 11Mil 1 10L rc", C KL\~nlr llI i~t~ 11111 rC" Ti11 1111 11nienAed (Oirnler ,i notcletoE I. Fr ni ic Rcs puin i il III SI ..1C 1. ld t ' it 't1 ]itSie tuher maniiei iiringiq ipfn lIc ugitis paltitted I, it, p h194i) S1 D~i ), I winte n,~ h2i Ni RH lO 9ii,RoBIK I (ONH:'. Administrative Law Judge: This proceed-ing, held before me at Savannah. Georgia, on December12. 1977,1 wxith all parties present, involves a complaint is-sued 2 pursuant to Section 10(b) of the National Labor Re-lations Act, as amended (herein the Act.) The only issuepresented for decision is whether Kennickell Printing Com-pa ny (herein the Company or Respondent) violated Sec-tion 8la)(3) and ( I)of the Act xhen, on January 21. it laidoff and thereafter failed and refused to recall its employee,xl .'.i/ e ts l icrCiilfte l clO , to Iihe sctl eidat \:ar 1977. unless othcr lise\Sitg 1(1 i s.,ed tpoi .1 oriina l h.ar dated Juk 5237 Nl RB No. 50318 KENNICKELL PRINTING COMPANYThomas A. Sweat II, to work. By its duly filed answer,Respondent generally admitted the jurisdictional allega-tions of the complaint, but denied the commission of anyunfair labor practices; affirmatively, it averred that theCharging Party was offered employment on February 1.At the close of the hearing, oral argument was waived:subsequently, post-hearing briefs were filed by counsel forthe General Counsel and by counsel for the Respondent.which have been carefully considered. Upon the entire rec-ord, including arguments of counsel and my observation ofthe demeanor of the witnesses. I make the following:FlNDING(S AND CON( t UslONSI IHE ALLEGED UNFAIR l ABOR PRA I(t ESA. The FactsRespondent conducts a relatively small commercialprinting business in Savannah, Georgia. TIhe Charging Par-ty had been employed as an offset pressman on the MiehlePress since on or about November 1, 1974, until he waslaid off on January 21. Also employed in the pressroom inJanuary were the following: Foreman Fred Fisher who,with another employee named Kappi, operated the MillerPress; two Davidson Duplicators operated by employeesGold and Tompkins; and two \Webb offset rotary pressesoperated by Snead and Sherrill. Foreman Fred Fisher was.in turn, responsible to Plant Manager Yancy Farmer.For some years prior to the events in this case, the em-ployees in the pressroom have been represented for pur-poses of collective bargaining by Savannah PrintingPressmen's Union. No. 110. The last written agreement be-tween the parties was entered into on October 1, 1974:however. that contract was renegotiated in the fall of 1976.but at the time of the hearing herein apparently had notbeen printed. Nevertheless, the parties stipulated that thepertinent provisions of the 1974 contract relating to theissue in this case were incorporated without change in thenew agreement.The Charging Party had been a member of the Unionduring the course of his employment at the Company andwas a member of the negotiating committee at the 1976negotiations. Also, it appears that he was elected presidentof the Local in February (running against fellow pressmanJoseph Snead), and assumed office in March.4The recordshows that in the 1976 negotiations he took a militant standagainst the Company's proposal relating to the freezing ofwages.The Charging Party was also a member of the Air Na-tional Guard which required his services I weekend permonth and 15 active duty days during a calendar year:however, the Guard allowed a member to pro rate the lat-ter requirement into three 5-day periods. The ChargingI here is n, issue as 1I t he plrisdicti n of the Natloln. Labor RelationsBoard In this case A, noed Ahoe. the conn laini alleges sufficientl Iits.which are adnitted h ane r, upm whi]h I nma. alnld do herebh. find thatthe Respondent is an emplol er cngigcd 1 cntinllle l tC il it the nlcitianlg ofSec. 2(61 arid 17 io the ACo , f nd the , nd Saannahill Prltitlitg P're'sten's L nI ll .No. I10. .lahbor orgainl n h e meaning f Se. 2 the meaning of Sec. 25) of the ict4 :nion nlectines aire held once ,, itl b on the first I uesda. thelcofParty was scheduled to take one 5-day period from Janu-ary 17 through January 21. About a week prior thereto, hehad a conversation with Plant Superintendent Farmer whoadvised that the Company had some work that needed tobe completed. and requested Sweat to work the Saturdaybefore he left for Guard duty (January 15) and also duringthe evenings of the week commencing January 17. Sweatagreed.It appears that on Saturday. January 15, the MiehlePress had broken down and the Compan5had ordered apart to repair it, which part was scheduled to arrive inSavannah on the morning of January 15. However. the partdid not arrive as scheduled (Sweat having met the plane),and when Sweat went to the plant there was a note left forhim hb Farmer to the effect that Sweat should call theelectrician to go over the electrical system on the press.Accordingly, Sweat and the electrician worked approxi-matelv 4 or 5 hours on the machine that afternoon. Inaddition. Sweat worked during the evenings of the follow-ing week, when he was on Guard duty, for a total of 36hours.It appears that the Charging Party had claimed the Sat-urdav work, aforesaid. as overtime on his timecard. OnThursday. January 20. Farmer came to him with the time-card and stated that the Company did not like to pas over-time if an employee had not put in a full week. The Charg-ing Party retorted that if the Company did not want to payovertime they should not have signed a contract requiringit, pointing out that under the contract he was due over-time and wanted to be paid for it.6 Farmer then. in a loudvoice, stated, "all right. we will pay you your overtime.and walked away.The following day Sweat's wife went to the plant to pickup his paycheck. Accompanying the check was a letter toSweat from Farmer stating as follows:Due to the lack of work for your press I am, effectivethis date [January 211. laying you off until further no-tice.Hopefully. work will become available sometime nextweek.Yancy Farmer. Plant NManagerAs of February 1, Sweat had not been recalled to work.However. at the union meeting that evening there wassome discussion among Sweat, Joseph Snead (who was atthat time acting chapel chairman) and Foreman Fred Fish-er. According to Sweat's testimony, Snead asked whetherSweat would return to work on another machine, at a low-er rate, if it were offered him.i Sweat responded that hehad not been given a choice-that if the Company was"really in a bind." that he would gladly accept the position,but that was not the situation. Fisher testified that he heardThe orkxeek at the (mrnpanl runs from rhursdas to ThursdasSection '. paragri ph , of the contlr.atl st.lees as fllousWoir ont Saturda hbetween -a i and 7 p mn and between 7 p t anda .im sh d hbe p.,,d for a! one and one-half the regular rate for the first4i 4 hi tr' d. hke tinlce thereafterI estirnins of Steat tot deied b' Ie armer' A,.ordlig tI Se.at s [es iilonr, Snead had reference to the Davidson[)upihcalitg ain., hin, e hbeig operittcd hb (iene Iompkis ITompkins had less,cnwriis ion the th il.an S eilt319 I)DECISIONS OF NATIONAI. LABOR RELATIONS BOARDSnead ask Sweat if the latter would take the small press.but he did not hear Sweat's response. Snead testified thathe offered the Davidson machine to Sweat, but that he didnot receive a response. Snead further testified that the fol-lowing day, he (Snead) had a discussion with Superinten-dent Farmer, and advised the latter that Sweat had beenlaid off out of turn and that if he (Sweat) wished to havethe job of operating the Da)vidson Press. he (Snead) wouldrecommend that Sweat be hired.'At the March union meeting. Sweat attempted to file agrievance respecting his layoff. However, it was refused bhySnead on the ground according to Snead's testimonythat there were two nonunion men listed therein and thatthe grievance would have to he rephrased before it wouldhe acceptable.1"In Mays Fisher telephoned Sweat and asked if the latterwould work I or 2 days per week. Sweat declined on theground that, at that time, he was working 4 dass per weekfor the National iife Insurance ('ompany.Bs registered letter dated August 8, Respondent offeredSweat employment which he refused on the grounds thathe was emplo',ed elsewhere.'LB. .nal .is anid ( nchltdint tintldings.It is now well established that an individual attempt toenforce a collective-hargaini ng agreement mav constituteconcerted activity protected bv Section 7 of the AAct even inthe ahsence of ai similar interest hb fellow ecmployees, sinceit is based on the theory that implementation of such ana greenent hy an iemployee is but an extension of the con-crited activit, which gave rise to tha t agreecnent.I'There issubstantial evidence in the instant case that the motisationbehind the layoff of the Charging Party wats heca use hewas attempting to enforce the overtime pirovisio nis of thecollectisve-hargaining agreement. Thus, it is evident fromthe record that the plant superintendent ' was quite upsetthat Sw'eata insisted upon pIay illent of time aInd one-half forhis work on J.l anuar! 1 I. in reliance upoin the ov ertimie pio-v isions of the collective-ha irgaining agreement, T his, takenioh th e fact that lie U as la id off the follow sin g dali, with out\ IC\ , , teiI tll holl [ i tl tI cid o i ,cii cd c c lidd Sl c l fcl tl h i cc dIc fl¢ C tx, lild it 1lia, Il cl T i d ll li l it ( 'cicic i 'lX11 ha t kl lC I C c.IC I illC lll o i, I I t iC) Ol 't 1 l. 1th (ui l i .i,- 1 i ,il l 1ii ltlic ri ll c Ili I Ilioll ia n d If i hcl 'Tl01 1 clc. lll I Cld I \i f i cI r Iri 11C llCIITI I. [ite ('illI tcll I c II II \ IIII11 r llIll Illtt )cs- mlld it l e l a lolpCi l- it anslsactoril ie '.ll he htrt'd bctlm cill c pitir il C i l i:l l ICht X fir IrSiT d t c hal t 1IiTLC S hi2kll hId pl iC .(l.J\ i.. 1 1 clIir 1h1. ( Oi rl/ .n , th a i -l i\ s nll i , iC i r l ll i r t Cil l rll ti ll/t ii [ ll Ti e l' l l ['i f T i kl)xl /Sidl, Sl S l cild M ellil t con o -tilrIiii i ctfcc i ll hi , opillot iIhi \i I iC f It,, d l i '1A P it, ,I1 Of tr II ll ll l C Ii l LIC }1 I I IICll lllllllliI i 14A 11 I'Li IrCCL .tri to iltak c a p ccitIi c lbrdI i Ihit I i i ii ii is I this , t itIIL iT [ I .I1-SI'I\/II I onI ',n11 CL' \ CII If S~TICjld''I el-on Ic eiil C t.l Cdll J I " otl d [l lndl Ill- liflClluLl ii f. h 111c (\Xlii T Sic 1.c11 ci fir cI w..ulicl i cc. 1.l 1 fiii~li.ctit I cicici[ I ii i l" ,i it 1 r lll l X i f 'll 1 en l f C(le i i li .1]ti II c c i It q I mu ld I IIIatd for ht i c , tic le' l A t mI lll, C' i c.l ;uatlll i [1h11i\ Iel 1 11TC2i lcc, Iti lit f r ill, iased l 1 t i cl IdcIl/. It ll .1 1 dc r tlOllT that > k'it Talhlll\ }c ' LeddIred.I lh c 1l lu'\ ,111cc t'1 [ \,, ,-K % Aw l z tn o d ul c d wt ,t , th e re1 o ld l o-c'c lA, ! <t I I lI I T ID ' I ,I\tT L I O i, 1 l I , t ,11 C, 1 L Itli .i e I l[. ItOf I tCl11 I 1, .1 [ I ll AITIX ;I ,.c , i lc T 111o. iI 11.1 iIX-I ' It t istll1 lt ICt c \ tTc S :, T '1 tllllod'tlICCdi 1 1llT CiIII Id -T CE? , c I It, "i H kIiT i1 O ' I'tle 1 1' .l P-. 2 /iT II. t[ h r ....I, I ' , ( ,,r!Ist f ( cll Ilq ( .i3/l) 13 1 i. N I RB f16 lrli '(,'P I'l [ [h7N 1K 1 1t 1i s " I ')(,!,: t/1.?( /m R1 , _1 2 7 \ I B 24 1 ~ 197prior notice and not in accordance with the seniority provi-sions of the agreement, amply supports, in my view, thatconclusion. To be sure, the Respondent presented evidencewhich tended to show that production normally performedon the Miehle Press was being rapidly displaced by themore advanced. productive, and sophisticated Miller Presswhich the Respondent had recently installed. However,that is essentially beside the point in determining the rea-son for the layoff since Sweat was clearly entitled, by virtueof his seniority, to "bump" one of the three employees hav-ing lesser seniority who were operating a press which Sweatcould concededly operate satisfactorily. Moreover, I noteparagraph 3 of Section 12 of the collective-bargainingagreement which prescribes that: "Employer shall give Iweek's notice of intention to discharge or layoff employ-ees." Certainly,. if the Employer in this case had no ulteriormotive, there was no reason advanced why its actionscould not have been in conformity with the collective-bar-gaining agreement.Based upon all of the foregoing, I find that the layoff ofSweat on January 21 was motivated by his concerted activ-ities, in v iolation of Section 8(a)( ) of the Act. 3TIhe next question to be resolved is whether the questionor statement made by Snead to Sweat at the February 1union ineeting constituted an offer of reinstatement orreemployment which would satisfy the Respondent's obli-gation under the statute. I find that even under the versionof the conversation offered by Respondent's witnesses, itdid not. Thus. Superintendent Farmer testified unequivo-callv that he did not at any time authorize either Snead nor:isher to offer Sweat a job after he had been laid off. Itmav be true that had the Union recommended his reem-plomnent. and insisted upon it, the Company may haveacquiesced, but, according to Farmer, that did not hap-pen.?Moreover, it is my judgment that where an employee hasbeen laid off with the formaliti with which Sweat was ter-minated, i.e.. a written notification, he would be at leastentitled to notification of reemployment by an authorizedagent of the comrnpany and not referred by a union repre-sentative.Furthermore. I am not convinced that the Respondentwould hae acquiesced in Sweat's reemployment at thattinie in ainy event, in view of the testimony of ForemanFisher. who had participated with Farmer in the decisionto lay off Sweat. He testified as follows:Q. (B1 M r. Frost) Mr. Fisher you were talking-you were referring to these conversations that you hadwith Mr. Sweat following his lay-off, did you everstate to Mr. Sweat that he would have been recalledfrom lasy-off within a week or two when more workcafme c in. that the way he had written those letters toI I ll IL , LIt I I, f di .I dccii Ji [l Tnc¢cc ,sar, IIl dterimrin I hether theL Ik o tI ['o i, d tIcd ea S l e l I 3 A o the. A c , ian cL th e rerned! w o u Id he th ei1 Ii , ICt III(,Iitl\ 'a. a I .t d flol.,"IB l tilie t rI1 1 i .ild cI;JsC C (lC 'ilL Cick and said he as: laid off out oflt1 %( L .,L nl oI 1. ihlli l : idd thr S thli d i one thi he defin itils would hav ei 1 11 iichle iccri th re Intcrnilri;lll I, non could ha'.e beeei called inOTi Il t itultlii l I T11 quitt i tirr ¢ "120 KENNICKELL PRINTING COMPANYthe Air Guard, and the Union, and the Labor Board,and all that, you didn't know if the Company wouldeven take him back or not?A. Yes, I did.Q. You told him that?A. Yes, sir.Q. When was that?A. At the union meeting.Q. February Ist?A. February Ist.Finally, I do not consider the offer on Ma, I by Fisherto Sweat for employment on I or 2 days per week to consti-tute compliance with the requirements of the Act. Here.again, Sweat was entitled to be recalled to his old job, or, ifthat press was no longer operating, to a substantially simi-lar position. There is no evidence that the other pressesupon which he was proficient were not operating full time.Accordingly, he was entitled to a job on one of those press-es, and it is clear that the offer of Fisher on Ma' I did notcomply with that requirement.II riE EFFIECI OF THF I NFAIR LABOR PRA(11( I I P(N(OMME R( IThe activities of Respondent set forth in section 1.above, occurring in connection with its interstate opera-tions, have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several states, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.Upon the basis of the foregoing findings of fact andupon the entire record, I make the following:CON(I t SIONS Oi Lgw1. Respondent is an employer engaged in commercewithin the meaning of the Act.2. By laying off or terminating Thomas A. Sweat II, onJanuary 21 because he had engaged in protected concertedactivities, and thereafter failing and refusing until August 8to recall him, Respondent has interfered with. restrained.and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act. thereby violating Sec-tion 8(a)(l) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THF RFMFI)Having found that the Respondent has engaged in unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent violated Section8(a)(1) of the Act by terminating or laying off Thomas A.Sweat II, on January 21. 1 will recommend that Respon-dent make him whole for any loss of earnings he may havesuffered by payment to him of a sum of monex equal tothat which he would have earned from that date until hewas offered reemployment on August 8, less net earningsduring said period. Any hackpay and interest thereon is tobe computed in the manner prescribed in F' IW'. WoolworthCompaInl. 90 NL.RB 289 (1950), and Florida Steel Corpora-tion. 231 NLRB 651 (1977).I"Upon the above findings of fact, conclusions of law. theentire record in this case. and pursuant to Section 10(c) ofthe Act. I herebs issue the following recommended:ORDER I'the Respondent. Kennickell Printing Company. Sasan-nah. Georgia, its officers, agents. successors, and assigns,shall:I. C'ease and desist from:(a) Interfering with. restraining, or coercing its employ-ecs in the exercise of their right to engage in concertedactivities for their mutual aid or protection by discriminat-ing in regard to their hire. tenure of employ'ment, or an)term or condition of employment.(b) In an' like or related manner interfering with, re-straining. or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is neces-sar> to effectuate the policies of the Act:(a) Make Thomas A. Sweat II. whole for any loss ofearnings he man have suffered as a result of the unlawfulconduct perpetuated against him, in the manner set forthin the section of this Decision entitled "The Remeds."(b) Preserve and, upon request. make available to theBoard or its agents, for examination and copying. all pay-roll records, social security pament records. timecards.personnel records and reports, and all other records rele-vant and necessary to a determination of compliance withparagraph (a) above.(c) Post at its Savannah. Georgia. plant. copies of theattached notice marked "Appendix." ' Copies of said no-tice on forms prosided by the Regional Director for Re-gion 10, after being duly signed by Respondent's represen-tative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter. in conspicuous places. including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken to ensure that said notices arenot altered, defaced, or covered hb any material.(d) Notify the said Regional Director, in writing, within20 days from the date of this Order. what steps hase beentaken to compl', herewith.Stc, .enerdl\. I, P/'lull .,li' &t Itcm;,,n ( ' 1 R8 NI RB 101'(21in the s c nl ,no c icpl, n .irc filcd as prs',idcd hN Sec 1l2 4I iof theRule , and RcvilLi ..s .f tIse h \., 'ih1] ,1 t.hr Ri lll ,'i B3a:rd ihe findinlsco.lrl l ltrs. Lcclll'd i;cc11 ltcldl~ ()aleI)icr h cicin shall. .pri cd i ll uin S,11!2 4 f the Rulc Rli/ dl ReCI au.llsn(, .he .doplcid h the Boird and hcomcit, f nmiihilgs. cinjlu',Lii .nlId ()rder, and ail ohlections thereto sh.il hedIccdiJ cd f,i I , ll purlp ,cIn the c'cnl lha tills ()ridcr , crilorccd bh .i Judgment ,f a It niedSctate, ( imrl of A5pprcl, Ih, word, In the nollce re;ldin "Posted h () Order,,f the c.NollillIl i .ls Rcl.iioll, -iihd" sll1r.ad t"M'.,lcd Pursuanl Io aJ.nd11Cllii f it, I c il st i .ic, ( cirl s, \ppc.d i E fr' in Order 'f IheN at onlil I .h,l Rclliih,l, B ,lod"321